Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles (Unaudited) Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (the “Trust”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net loss: Three months ended June 30 Six months ended June 30 2009 2008 2009 2008 (CAD millions, except per unit amounts) Net and Comprehensive Loss as reported in the Consolidated Statements of Operations – Canadian GAAP $ (41 ) $ (323 ) $ (139 ) $ (245 ) Adjustments Unit-based compensation (note (c)) 7 (39 ) 20 (50 ) Depletion & depreciation (note (a)) 167 - 320 - Income tax effect of the above adjustments (39 ) - (75 ) - Net and Other Comprehensive Income (Loss), U.S. GAAP, as adjusted 94 (362 ) 126 (295 ) Net income (loss) per trust unit Basic $ 0.23 $ (0.96 ) $ 0.31 $ (0.80 ) Diluted 0.23 (0.96 ) 0.31 (0.80 ) Weighted average number of trust units outstanding (in millions) Basic 411.0 376.2 406.5 367.9 Diluted 411.3 376.2 406.6 367.9 Deficit - U.S. GAAP Balance, beginning of the period - U.S. GAAP $ (933 ) $ (2,236 ) $ (1,345 ) $ (1,413 ) Net income (loss) - U.S. GAAP 94 (362 ) 126 (295 ) Change in redemption value of trust units (note (b)) (653 ) (564 ) 3 (1,072 ) Distributions declared (188 ) (384 ) (464 ) (766 ) Balance, end of period - U.S. GAAP $ (1,680 ) $ (3,546 ) $ (1,680 ) $ (3,546 ) The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. June 30, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 430 $ 430 Risk management 76 76 Other 111 111 617 617 Property, plant and equipment (note (a)) 11,977 6,084 Goodwill 2,020 2,020 Future income tax - 156 13,997 8,260 $ 14,614 $ 8,877 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 405 $ 405 Distributions payable 63 63 Convertible debentures 8 8 Future income tax 23 23 499 499 Long-term debt 3,778 3,778 Convertible debentures 273 273 Risk management 19 19 Asset retirement obligations 598 598 Unit rights liability (note (c)) - 14 Future income tax 1,252 - Total liabilities 6,419 5,181 Unitholders' mezzanine equity (note (b)) - 5,376 Unitholders' equity (deficiency) Unitholders' capital (note (b)) 8,371 - Contributed surplus (note (c)) 98 - Deficit (note (b)) (274 ) (1,680 ) 8,195 (1,680 ) $ 14,614 $ 8,877 Canadian U.S. December 31, 2008 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 386 $ 386 Risk management 448 448 Other 106 106 940 940 Property, plant and equipment (note (a)) 12,452 6,239 Goodwill 2,020 2,020 Future income tax - 105 14,472 8,364 $ 15,412 $ 9,304 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 630 $ 630 Distributions payable 132 132 Convertible debentures 7 7 Future income tax 132 132 901 901 Long-term debt 3,854 3,854 Convertible debentures 289 289 Risk management 6 6 Asset retirement obligations 614 614 Unit rights liability (note (c)) - 2 Future income tax 1,368 - Total liabilities 7,032 5,666 Unitholders' mezzanine equity (note (b)) - 4,983 Unitholders' equity (deficiency) Unitholders' capital (note (b)) 7,976 - Contributed surplus (note (c)) 75 - Retained earnings (deficit) (note (b)) 329 (1,345 ) 8,380 (1,345 ) $ 15,412 $ 9,304 The application of U.S. GAAP would have no effect on the statement of cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the lower of cost and net realizable value of unproved properties. Under U.S. GAAP, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using prices and costs at the balance sheet date, plus the lower of cost and net realizable value of unproved properties. The impairment test is performed quarterly and, if elected by the Trust, recalculated seven business days prior to the filing date of the Trust’s consolidated financial statements if an impairment was indicated on the balance sheet date. If there is an impairment indicated at the balance sheet date, which no longer exists at the time of the second test, no write down is required. At June 30, 2009 and 2008, no impairment was indicated. The application of the impairment test resulted in a reduction in the carrying value of property, plant and equipment in the fourth quarter of 2008 of $6,180 million. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves as estimated or audited by independent petroleum engineers. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves are included and the estimated equipment salvage values and the lower of cost and market of unevaluated properties are excluded. Significant natural gas processing facilities, net of estimated salvage values, are depreciated using the declining balance method. Depletion and depreciation per gross equivalent barrel is calculated by converting natural gas volumes to barrels of oil equivalent (“BOE”) using a ratio of 6 mcf of natural gas to one barrel of crude oil. As a result of using proved reserves and prices and costs at the balance sheet date and the impact of the impairment charge in 2008, a decrease in depletion and depreciation under U.S. GAAP totalled $167 million for the second quarter of 2009 (2008 - $nil) and $320 million for the six months ended 2009 (2008 - $nil). (b) Unitholders’ mezzanine equity U.S. GAAP requires that Penn West’s trust units, which are redeemable at the option of the unitholder, be valued at their redemption amount and presented as temporary equity on the balance sheet. The redemption value of the Penn West trust units is determined based on 95% of the market value of the trust units at each balance sheet date. Under Canadian GAAP, trust units are classified as unitholders’ equity. As at June 30, 2009, the Trust reclassified $5,376 million (December 31, 2008 - $4,983 million) as unitholders’ mezzanine equity in accordance with U.S. GAAP. Changes in unitholders’ mezzanine equity, trust units issued net of redemptions, net income and distributions in a period are recognized as changes to deficit. The Trust recorded an increase of $653 million to deficit for the second quarter of 2009 (2008 - $564 million), and a reduction of $3 million to deficit for the six months ended June 30, 2009 (2008 - $1,072 million increase) to reflect the changes in unitholders’ mezzanine equity. (c) Unit-based compensation Under U.S. GAAP, trust unit rights are a liability that is calculated based on the fair value of the grants, determined by a Binomial Lattice model at each reporting date until the date of settlement. Compensation cost is recorded based on the change in fair value of the rights during each reporting period. When rights are exercised, the proceeds received plus the amount recorded as a trust unit rights liability is recorded as mezzanine equity. The Trust issues units from treasury to settle unit rights exercises. Rights granted under the rights plan are considered equity awards for Canadian GAAP purposes, a difference from U.S. GAAP. Unit-based compensation is based upon the fair value of rights issued, determined only on the grant date. This initial fair value is charged to income over the vesting period of the rights with a corresponding increase in contributed surplus. When rights are exercised, consideration received plus the fair value recorded in contributed surplus is transferred to unitholders’ equity. Contributed surplus amounts, related to unit-based compensation, are not recognized under U.S. GAAP. Under U.S. GAAP, for the six months ended June 30, 2009, compensation cost calculated was $20 million lower (2008 - $50 million higher) than compensation cost calculated under Canadian GAAP. The compensation expense for the first six months of 2009 of $5 million (2008 – $71 million) under U.S. GAAP was allocated $4 million (2008 - $53 million) to corporate employees and $1 million (2008 - $18 million) to field employees. For the second quarter of 2009, compensation cost calculated was $7 million lower (2008 - $39 million higher) under U.S. GAAP than under Canadian GAAP. The compensation expense for the second quarter of 2009 of $6 million (2008 - $50 million) under U.S. GAAP was allocated $5 million (2008 - $37 million) to corporate employees and $1 million (2008 - $13 million) to field employees. For purposes of calculating earnings per share, a difference exists in the diluted weighted average number of trust units considered outstanding under U.S. GAAP.
